13-4783
         Wang v. Lynch
                                                                                       BIA
                                                                               A097 663 623
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 1st day of December, two thousand fifteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                PETER W. HALL,
 9                DEBRA ANN LIVINGSTON,
10                     Circuit Judges.
11       _____________________________________
12
13       YA LING L. WANG, AKA YALING WANG,
14                Petitioner,
15
16                       v.                                     13-4783
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,1
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Yee Ling Poon, Robert Duk-Hwan Kim,
24                                     New York, NY.
25


                     1
                   Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Loretta E. Lynch is
             automatically substituted for former Attorney General
             Eric H. Holder, Jr.
 1   FOR RESPONDENT:        Stuart F. Delery, Assistant Attorney
 2                          General; Cindy S. Ferrier, Assistant
 3                          Director; Sunah Lee, Trial Attorney,
 4                          Office of Immigration Litigation,
 5                          United States Department of Justice,
 6                          Washington, D.C.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Ya Ling L. Wang, a native and citizen of

13   China, seeks review of a November 25, 2013, decision of the

14   BIA denying her motion to reopen proceedings.    In re Ya Ling

15   L. Wang, No. A097 663 623 (B.I.A. Nov. 25, 2013).     We assume

16   the parties’ familiarity with the underlying facts and

17   procedural history in this case.

18       We review the BIA’s denial of a motion to reopen for

19   abuse of discretion, mindful of the Supreme Court’s

20   admonition that such motions are “disfavored.”    See Ali v.

21   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

22   Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

23   considers relevant evidence of country conditions in

24   evaluating a motion to reopen, we review the BIA’s factual

25   findings under the substantial evidence standard.     Jian Hui

26   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).


                                  2
 1       The BIA did not abuse its discretion in denying Wang’s

 2   motion for failure to establish her prima facie eligibility

 3   for relief.    INS v. Abudu, 485 U.S. 94, 104-05 (1988); Jian

 4   Hui Shao, 546 F.3d at 168.   Although record evidence

 5   indicated China’s detention of some house church leaders and

 6   harassment of church members, the BIA reasonably found that

 7   the focus remains on house church leaders absent isolated

 8   occurrences.   See Jian Hui Shao, 546 F.3d at 172; Jian Xing

 9   Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005).

10   Moreover, despite the occasional harassment of house church

11   members discussed in the country conditions evidence,

12   harassment does not rise to the level of harm required for

13   an asylum claim.    Ivanishvili v. U.S. Dep’t of Justice, 433

14 F.3d 322, 341 (2d Cir. 2006).       Accordingly, the evidence

15   does not show a reasonable possibility that Wang will be

16   persecuted as a house church member.

17       To the extent Wang argues that her mother’s letter

18   shows a reasonable possibility that Wang will be persecuted,

19   the BIA reasonably found that the letter was entitled to

20   diminished weight because it was uncorroborated, written by

21   an interested witness, and its reliability was particularly

22   limited in light of Wang’s prior adverse credibility


                                     3
 1   determination.   Xiao Ji Chen v. U.S. Dep’t of Justice, 471

 2 F.3d 315, 342 (2d Cir. 2006); see also Qin Wen Zheng v.

 3   Gonzales, 500 F.3d 143, 146-47 (2d Cir. 2007).    Even if

 4   given probative weight, the letter does not show that

 5   Chinese authorities are likely to discover Wang and

 6   persecute her for practicing Christianity because it only

 7   discusses the targeting of Wang’s parents.   See Hongsheng

 8   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

 9       Wang’s argument that the BIA applied an overly

10   stringent standard when considering whether she showed her

11   prima facie eligibility for asylum –- stating that there was

12   no indication that she would “likely suffer” persecution,

13   rather than finding that she did not show a “realistic

14   chance” of eligibility –- is also unpersuasive.   Despite its

15   isolated use of unclear language, a review of the BIA’s

16   decision as a whole makes evident that the BIA simply

17   faulted Wang for failing to show that she would even

18   potentially be subject to persecution in China.

19   Consequently, because the BIA applied the correct standard,

20   there is no basis for remand.

21       Because the BIA’s conclusion, that Wang did not show

22   her prima facie eligibility for asylum, is dispositive of


                                     4
 1   her motion, we do not address her argument that the BIA

 2   abused its discretion in finding that she did not show

 3   materially changed country conditions.   Abudu, 485 U.S. at

 4   104-05; INS v. Bagamasbad, 429 U.S. 24, 25 (1976).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   Having completed our review, any stay of removal

 7   that the Court previously granted in this petition is

 8   VACATED, and any pending motion for a stay of removal in

 9   this petition is DENIED as moot.   Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34(d)(1).   Any other motions that may be

13   outstanding are DENIED as moot.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17




                                    5